DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compliance with 37 C.F.R § 1.121
The amendments to the claims filed 06/30/2021 do not comply with 37 C.F.R § 1.121.  Specifically, claims 6, 16, and 20 are labeled as “original” but there are amendments to these claim.  In the interest of compact prosecution, the claim has been entered as written.  Applicant is hereby notified that any future amendments that do not comply with 37 C.F.R § 1.121 may not be entered. 

Response to Arguments
Applicant’s arguments, see page 7, filed 06/30/2021, with respect to drawing and claim objections have been fully considered and are persuasive.  The drawing and claim objections have been obviated by the drawing and claim amendments.  The drawing and claim objections have been withdrawn. 
Applicant’s arguments, see page 7, filed 06/30/2021, with respect to 35 U.S.C 112(f) claim interpretation of claims 1-10 have been fully considered and are persuasive.  The Applicant argues that the noted limitations involving at least one processor would be familiar to a person having ordinary skill in the art.  Upon further consideration, the Examiner agrees.  The 35 U.S.C 112(f) claim interpretation of claims 1-10 has been withdrawn. 
Applicant’s arguments, see page 8, filed 06/30/2021, with respect to 35 U.S.C 112(b) rejections of claims 2, 6, 8-9, 16, and 18-20 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejections have been obviated by the claim amendments.  The 35 U.S.C 112(b) rejections of claims 2, 6, 8-9, 16, and 18-20 have been withdrawn.  However, there are now new 35 U.S.C 112(b) rejections to claims 1-6, 8-16, and 18-20 that must be overcome.  Please see rejections below.
Applicant’s arguments, see page 8, filed 06/30/2021, with respect to 35 U.S.C 101 rejections of claims 1-3, 5-13, and 15-19 have been fully considered and are persuasive.  The 35 U.S.C 101 rejection has been obviated by the claim amendments.  Claims 1 and 11 were amended as suggested to incorporate statutory subject matter from claims 4 and 14.  The 35 U.S.C 101 rejections of claims 1-3, 5-13, and 15-19 have been withdrawn. 
Applicant's arguments, see pages 8-9, filed 06/30/2021, with respect to 35 U.S.C 102 and 103 rejections of claims 1-20 have been fully considered but they are not persuasive. Independent claims 1 and 11 were amended to incorporate the limitation of claims 7 and 17 involving the use of Heart Rate Variability calculations captured during controlled reality-based training exercises to determine the personalized stress index.  Claims 7 and 17 have been cancelled in the currently pending claim set (06/30/2021).  The Applicant argues that Teller does not suggest that the tasks used to train the system are “reality-based” training exercises, as required by amended claims 1 and 11.  The Examiner disagrees.  Teller describes an initial training or calibration period where the user performs some additional tasks to train the system… The user might additionally perform a program of activities (such as walking around the block for at 

Claim Rejections - 35 USC § 112
Claims 1-6, 8-16, and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a processor or sensor for determining or sensing/capturing Heart Rate Variability calculations during controlled reality-based training exercises. 
Claim 1 explains how the calculations are used, but does not recite an element for capturing the HRV calculations.  Therefore, the claims are very broad as it is unclear how these values are determined.  Seija in view of Teller discloses a system for calculating a stress index for a public safety person using a HRV value, as described below.  This reads on current claims. 
Similarly, Claims 11-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential 
Claim 11 explains how the calculations are used, but does not recite the active method step of capturing the HRV calculations.  Therefore, the claims are very broad as it is unclear how these values are determined.  Seija in view of Teller discloses a method for calculating a stress index for a public safety person using a HRV value, as described below.  This reads on current claims. 
 It is noted, that while the claims are read in light of the specification, the claims must be given their broadest reasonable interpretation.  Teller describes an initial training or calibration period where the user performs some additional tasks to train the system… The user might additionally perform a program of activities (such as walking around the block for at least 10 minutes or resting for 20 minutes) in order to calibrate a subsystem… (see paragraph 214 of Teller). This program of activities is a controlled set of exercises which mimics real life activities that will be done.  Therefore, this reads on “reality based training exercises.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-9, 11-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sieja, et al. (U.S PGPUB No. 2018/0174430) in view of Teller, et al. (U.S PGPUB No. 2014/0221774).
Regarding claim 1, Sieja teaches (Figure 1) a platform (paragraphs [0036] and [0087]), comprising: at least one processor (paragraph [0087]); and memory encoding instructions which, when executed by the at least one processor (paragraph [0089]), cause the at least one processor to: (Figure 1, elements 111, 112, and 131) receive biometric information from a plurality of public safety personnel (paragraph [0010] and calculate a stress index, e.g. creating a baseline status which includes the typical biometric values or range of values when the responder is at rest); and (Figure 1, element 100) use the stress index to define and monitor stress in the public safety personnel, including to facilitate therapeutic interventions (paragraph [0011], paragraph [0052] – define and monitor stress, e.g. The CAD server system can assess the relative stress levels of multiple responders with respect to the incident type and set the Incident Stress Level in the Incident Type Record based on these relative stress levels, e.g., to the average stress level experienced by the responders, paragraph [0085] - The CAD system also can identify when an emergency responder is under duress or otherwise requires assistance and can make intelligent recommendations to the dispatcher for providing such assistance).  Sieja does not teach the limitation of instant claim 1, that is including to use Heart Rate Variability calculations captured during controlled reality-based training exercises to determine the personalized stress index.
Teller teaches various methods and apparatuses for measuring a state parameter and stress of an individual using signals based on one or more sensors (abstract).  Teller also teaches wherein at least two of the sensors are in electronic communication with the processor, at least one of the sensors being a physiological sensor, and a memory for storing software executable by the processor (paragraph [0007]).  Teller further teaches that the sensor can use an initial training or calibration period where the user performs some additional tasks to train the system (paragraph [0214]).  Teller even further teaches that the user might additionally perform a program of activities in order 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Sieja with the teachings of Teller as they both teach monitoring physiological parameters and stress for first responders who are often placed under high levels of stress due to the nature of their jobs.  One of ordinary skill in the art would have wanted to use Teller’s teachings deriving (e.g. calculating) heart rate variability metrics during controlled training exercises since Teller teaches the application of stress monitoring for first responders.  Sieja also already teaches a heart sensor (see paragraph [0011] of Sieja), and so one of ordinary skill in the art would have found the action of determining heart rate variability metrics plausible.  Sieja teaches the gathering of baseline status information derived from biometric information (see paragraph [0050] of Sieja) and so one of ordinary skill in the art would recognize Teller’s teaching of training and calibration periods as a way to gather more baseline information.  Therefore, claim 1 is unpatentable over Sieja, et al. and Teller, et al.
Regarding claim 2, Sieja, in view of Teller, renders obvious the platform of claim 1.  Sieja also teaches the limitations of instant claim 2, that is further comprising instructions which, when executed by the at least one processor, cause the at least one processor to use the personalized stress index to monitor performance in the plurality of the public safety personnel (paragraph [0011], [0052]-[0053]).  Therefore, claim 2 is unpatentable over Sieja, et al. and Teller, et al.
Regarding claim 3, Sieja, in view of Teller, renders obvious the platform of claim 1.  Sieja also teaches the limitations of instant claim 3, that is (Figure 2) further comprising instructions which, when executed by the at least one processor, cause the at least one processor to use a vector of indices to define stress at varying levels of cognitive engagement for the public safety personnel (paragraph [0046] and [0053]-[0054] – The incidents the responder was dispatched to, the order of those incidents, the outcome of those incidents, and the performance of the responder during each of those incidents is tracked.  The past biometric information, past stress level information, and past performance evaluation information across all responders can be mined for determining trends by each responder and for each type of incident.).  Therefore, claim 3 is unpatentable over Sieja, et al. and Teller, et al.
Regarding claim 4, Sieja, in view of Teller, renders obvious the platform of claim 1.  Sieja also teaches the limitations of instant claim 4, that is further comprising instructions which, when executed by the at least one processor, cause the at least one processor to use a longitudinal series of stress indices to facilitate the therapeutic interventions (paragraph [0035] and [0085] - The CAD system also can identify when an emergency responder is under duress or otherwise requires assistance and can make intelligent recommendations to the dispatcher for providing such assistance).  Therefore, claim 4 is unpatentable over Sieja, et al. and Teller, et al.
Regarding claim 6, Sieja, in view of Teller, renders obvious the platform of claim 1.  SIeja also teaches the limitations of instant claim 6, that is (Figure 1, element 131) further comprising one or more body worn sensors configured to capture the biometric information (paragraph [0010] and [0041]), the biometric information including: Heart Rate, Heart Rate Variability, Respirations and Acceleration (paragraph [0041]-[0042]).  Therefore, claim 6 is unpatentable over Sieja, et al. and Teller, et al.
Regarding claim 8, Sieja, in view of Teller, renders obvious the platform of claim 1, as stated hereinabove.  Sieja further teaches wherein the personalized stress index is used to establish a longitudinal baseline of stress (paragraphs [0050]-[0051].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Sieja with the teachings of Teller as they both teach monitoring physiological parameters and stress for first responders who are often placed under high levels of stress due to the nature of their jobs.  Sieja teaches the gathering of baseline status information derived from biometric information (see paragraph [0050] of Sieja) and so one of ordinary skill in the art would recognize Teller’s teaching of training and calibration periods as a way to gather more baseline information.  One of ordinary skill in the art would have wanted to use the personalized stress index to establish a longitudinal baseline since every responder has a different set of physiological parameters or stress level that would be considered normal for that individual.  Creating a longitudinal baseline will help the platform and method determine relative stress levels for each individual and thus result 
Regarding claim 9, Sieja, in view of Teller, renders obvious the platform of claim 1.  Sieja also teaches the limitations of instant claim 9, that is further comprising instructions which, when executed by the at least one processor, cause the at least one processor to monitor in-the-field performance through capture of defined biometrics (paragraph [0011] and [0052]-[0053]).  Therefore, claim 9 is unpatentable over Sieja, et al. and Teller, et al.
Regarding claim 11, Sieja teaches (Figure 1) a method for calculating a stress index for a public safety person (paragraphs [0010]-[0011] and [0036]), the method comprising: (Figure 1, elements 111, 112, and 131) receiving biometric information from a plurality of public safety personnel (paragraph [0010] and [0041]); analyzing the biometric information to calculate a personalized stress index (paragraph [0011] and [0050]-[0052] – calculate a stress index, e.g. creating a baseline status which includes the typical biometric values or range of values when the responder is at rest); and (Figure 1, element 100) using the personalized stress index to define and monitor stress in the public safety person, including to facilitate therapeutic interventions (paragraph [0011], paragraph [0052] – define and monitor stress, e.g. The CAD server system can assess the relative stress levels of multiple responders with respect to the incident type and set the Incident Stress Level in the Incident Type Record based on these relative stress levels, e.g., to the average stress level experienced by the responders, paragraph [0085] - The CAD system also can identify when an emergency responder is under duress or otherwise requires assistance and can make intelligent recommendations to the dispatcher for providing such assistance).  Sieja does not teach the limitation of instant claim 11, that is using Heart Rate Variability calculations captured during controlled reality-based training exercises to determine the personalized stress index.
Teller teaches various methods and apparatuses for measuring a state parameter and stress of an individual using signals based on one or more sensors (abstract).  Teller also teaches wherein at least two of the sensors are in electronic communication with the processor, at least one of the sensors being a physiological sensor, and a memory for storing software executable by the processor (paragraph [0007]).  Teller further teaches that the sensor can use an initial training or calibration period where the user performs some additional tasks to train the system (paragraph [0214]).  Teller even further teaches that the user might additionally perform a program of activities in order to calibrate a subsystem for obtaining energy expenditure that may be provided in a sensor device and obtain personalized parameters for the individual that are then used later (paragraph [0214]).  Teller also teaches (Table 2 and Table 3) that heart rate and beat-to-beat variability can be derived by the physiological sensors and are personal characteristics of the user (paragraph [0075] and [0235]).  Teller also teaches that overall level of stress can be derived from heart rate and respiration rate (paragraph [0112]).  Teller further teaches that one potential application for the present invention would be for first-responders (e.g. firefighters, police, soldiers) where the wearer is subject to extreme conditions and performance matters significantly (paragraph [0263]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Sieja 
Regarding claim 12, Sieja, in view of Teller, renders obvious the method of claim 11.  Sieja also teaches the limitations of instant claim 12, that is further comprising using the personalized stress index to monitor performance in the public safety personnel (paragraph [0011], [0052]-[0053]).  Therefore, claim 12 is unpatentable over Sieja, et al. and Teller, et al.
Regarding claim 13, Sieja, in view of Teller, renders obvious the method of claim 11.  Sieja also teaches the limitations of instant claim 13, that is (Figure 2) further comprising using a vector of indices to define stress at varying levels of cognitive engagement for the public safety personnel (paragraph [0046] and [0053]-[0054] – The incidents the responder was dispatched to, the order of those incidents, the outcome of those incidents, and the performance of the responder during each of those incidents is tracked.  The past biometric information, past stress level information, and past performance evaluation information across all responders can be mined for determining trends by each responder and for each type of incident.).  Therefore, claim 13 is unpatentable over Sieja, et al. and Teller, et al.
Regarding claim 14, Sieja, in view of Teller, renders obvious the method of claim 11.  Sieja also teaches the limitations of instant claim 14, that is further comprising using a longitudinal series of stress indices to facilitate the therapeutic interventions (paragraph [0035] and [0085] – The CAD system also can identify when an emergency responder is under duress or otherwise requires assistance and can make intelligent recommendations to the dispatcher for providing such assistance).  Therefore, claim 14 is unpatentable over Sieja, et al. and Teller, et al.
Regarding claim 16, Sieja, in view of Teller, renders obvious the method of claim 11.  Sieja also teaches the limitations of instant claim 16, that is (Figure 1, element 131) further comprising using one or more body worn sensors configured to capture the biometric information (paragraph [0010] and [0041]), the biometric information including: Heart Rate, Heart Rate Variability, Respirations and Acceleration (paragraph [0041]-[0042]).  Therefore, claim 16 is unpatentable over Sieja, et al. and Teller, et al.
Regarding claim 18, Sieja, in view of Teller, renders obvious the method of claim 11, as stated hereinabove.  Sieja further teaches wherein the personalized stress index is used to establish a longitudinal baseline of stress (paragraphs [0050]-[0051].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Sieja with the teachings of Teller as they both teach monitoring physiological parameters and 
Regarding claim 19, Sieja, in view of Teller, renders obvious the method of claim 11.  Sieja also teaches the limitations of instant claim 19, that is further comprising monitoring in-the-field performance through capture of defined biometrics (paragraph [0011] and [0052]-[0053]).  Therefore, claim 19 is unpatentable over Sieja, et al. and Teller, et al.
Regarding claim 20, Sieja, in view of Teller, renders obvious the method of claim 11.  Sieja also teaches the limitations of instant claim 20, that is further comprising: establishing a personal baseline (paragraph [0050] and [0062]); (Figure 5, element 504) discovering boundaries of that baseline (paragraph [0062]); and providing different techniques to better endure stress (paragraph [0035] and [0085]). Therefore, claim 20 is unpatentable over Sieja, et al. and Teller, et al.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sieja, et al. (U.S PGPUB No. 2018/0174430) and Teller, et al. (U.S PGPub No. 2018/0174430), in view of Breslow, et al. (U.S PGPUB No. 2016/0374567).
Regarding claims 5 and 15, Sieja, in view of Teller, renders obvious the platform of claim 1 and the method of claim 11.  Neither Seija nor Teller teach the limitation of instant claims 5 and 15, that is wherein the platform and method teach the use of a Poincaré plot and a series of estimated ellipses to provide visual tools to help balance stress, improve performance and optimize performance.
Breslow teaches a system and method for continuous tracking of sleep activity and heart rate activity to evaluate heart rate variability (paragraph [0003]).  Breslow also teaches computer-executable instructions that enable automatic interpretation of one or more physiological parameters to assess the cardiovascular intensity experienced by a user and the user’s recovery after physical exertion or daily stress given sleep and other forms of rest (paragraph [0043]).  Breslow also teaches that some embodiments may use Poincaré Plot analysis as a suitable metric for analysis of heart rate variability (paragraph [0160]).  Breslow further teaches (Figures 15A-18B, element 1500) an exemplary user interface for displaying physiological data specific to a user as rendered on a visual display device (paragraph [0176]).  Breslow even further teaches (Figure 15A, elements 1514 and 1530) a workout panel that may present a graph of the user’s continuous heart rate during exercise and intensity scores over a period of time (paragraph [0178]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Sieja’s 
Regarding claim 10, Sieja, in view of Teller, renders obvious the platform of claim 1.  Neither Sieja nor Teller teach the limitation of instant claim 10, that is wherein the platform is further comprising instructions which, when executed by the at least one processor, cause the at least one processor to report variations to a Poincare plot to visualize stress.
Breslow teaches a system and method for continuous tracking of sleep activity and heart rate activity to evaluate heart rate variability (paragraph [0003]).  Breslow also teaches computer-executable instructions that enable automatic interpretation of one or more physiological parameters to assess the cardiovascular intensity experienced by a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Sieja’s platform and method for receiving, analyzing, and monitoring biometric data, and Teller’s application of stress monitoring for first responders, with the teachings of Breslow’s system and method for continuous tracking of physiological parameters.  Both Sieja’s and Breslow’s teachings include monitoring physiological parameters that are linked with the daily stresses a user may experience throughout the events of their day.  Sieja already teaches a graphical display for monitoring the current condition relative to a range of condition levels (paragraph [0012] of Sieja) and recovery curves for a user following a stressful incident (paragraph [0076] of Sieja), so one of ordinary skill in the art would have sought out Breslow’s teachings for other visual tools of continuous physiological parameters.  One of ordinary skill in the art would have also wanted to implement the use of a Poincaré plot since Breslow teaches a Poincaré plot to be a suitable way to analyze heart rate variability, a common physiological parameter .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792